UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4347


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRED JIMMY CONDREY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00322-PMD-1)


Submitted:   October 27, 2011             Decided:   November 7, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


O. Grady Query, Paul N. Uricchio, Charleston, South Carolina,
for Appellant. William N. Nettles, United States Attorney, E.
Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fred      Jimmy    Condrey,      Jr.,      appeals    from       the    district

court’s       240-month        sentence       following      his   guilty       plea    to    one

count of possession with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 841(a)(1) (2006), and one count of

possession          with    intent        to    distribute         methamphetamine            and

marijuana,         in    violation       of    21   U.S.C.     § 841(a)(1).            Condrey

challenges his sentence as unreasonable, arguing that the 18

U.S.C. § 3553(a) (2006) factors warranted a significantly lower

sentence       and      that     the   district       court       erred    in    considering

Condrey’s          prior   statements          in   calculating          the    drug     weight

attributable to him.                The Government filed a responsive brief

arguing that, because Condrey waived his right to appeal his

sentence, this court should dismiss Condrey’s appeal.                                   In his

reply    brief,         Condrey    argued      that    his    waiver      was    not    valid.

Concluding that Condrey validly waived his right to appeal his

sentence, and that the issues raised are within the scope of the

waiver, we dismiss his appeal.

               A    defendant      may     waive    the    right     to    appeal      if    that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                         The question of whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.                     United States v. Blick, 408 F.3d
162,    168    (4th      Cir.     2005).       We   look     to    the    totality      of    the

                                                2
circumstances   to   determine      whether   a   particular      waiver    is

knowing and intelligent.       United States v. Manigan, 592 F.3d
621, 627 (4th Cir. 2010).      Our review of the record leads us to

conclude that Condrey did knowingly and voluntarily waive the

right to appeal his conviction and sentence.          Both of the issues

raised in Condrey’s brief fall within the scope of the waiver.

          We therefore dismiss Condrey’s appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the    materials    before   the    court    and

argument would not aid the decisional process.

                                                                   DISMISSED




                                     3